Case 2:19-cv-02188-DSF-MRW Document 322 Filed 11/20/20 Page 1 of 6 Page ID #:9399




   1 KATHY BAZOIAN PHELPS (155564)
   2 kphelps@diamondmccarthy.com
     DIAMOND MCCARTHY LLP
   3 1999 Avenue of the Stars, Suite 1100
   4 Los Angeles, California 90067-4402
     Telephone: (310) 651-2997
   5
   6 CHRISTOPHER D. SULLIVAN (148083)
     csullivan@diamondmccarthy.com
   7 STACEY L. PRATT (124892)
   8 stacey.pratt@diamondmccarthy.com
     DIAMOND MCCARTHY LLP
   9 150 California Street, Suite 2200
  10 San Francisco, CA 94111
     Phone: (415) 692-5200
  11
  12 Counsel for Bradley D. Sharp,
     Permanent Receiver
  13
                           UNITED STATES DISTRICT COURT
  14
                         CENTRAL DISTRICT OF CALIFORNIA
  15
                         WESTERN DIVISION – LOS ANGELES
  16
     SECURITIES AND EXCHANGE              Case No. 2:19−cv−02188−DSF−MRW
  17
     COMMISSION,                          Hon. Dale S. Fischer
  18
                     Plaintiff,           NOTICE OF HEARING ON MOTION
  19
                                          OF RECEIVER FOR APPROVAL OF:
  20         v.
                                            (1) DISTRIBUTION PLAN;
  21
     DIRECT LENDING INVESTMENTS             (2) RISING TIDE DISTRIBUTION
  22 LLC,                                       METHODOLOGY WITH
                                                RESPECT TO DLIF INVESTOR
  23
                   Defendant.                   CLAIMS;
  24                                        (3) PROPOSED INTERIM
  25                                            DISTRIBUTION; AND
                                            (4) NOTICE OF DISTRIBUTION
  26                                            PLAN
  27
  28                                    1
        NOTICE OF HEARING ON MOTION OF RECEIVER FOR APPROVAL OF DISTRIBUTION PLAN;
        RISING TIDE DISTRIBUTION METHODOLOGY WITH RESPECT TO DLIF INVESTOR CLAIMS;
                      PROPOSED INTERIM DISTRIBUTION; AND NOTICE OF DISTRIBUTION PLAN
Case 2:19-cv-02188-DSF-MRW Document 322 Filed 11/20/20 Page 2 of 6 Page ID #:9400




   1                                             Date: December 21, 2020
   2                                             Time: 1:30 PM
                                                 Place: Courtroom 7D
   3                                                    United States District Court
   4                                                    Western Division
                                                        350 West 1st Street,
   5                                                    Los Angeles, CA 90012
   6
   7
   8
   9        PLEASE TAKE NOTICE THAT on December 21, 2020, at 1:30 p.m. in

  10 Courtroom 7D of the above-entitled Court, located at 350 West 1st Street, Los
  11 Angeles, CA 92701-4516, a hearing has been scheduled on the Motion of Receiver
  12 for Approval of (1) Distribution Plan; (2) Rising Tide Distribution Methodology
  13 With Respect to DLIF Investor Claims; (3) Proposed Interim Distribution; and (4)
  14 Notice of Distribution Plan (the “Motion”), filed by Bradley D. Sharp, the Court-
  15 appointed permanent receiver (the “Receiver”) for the estate of Direct Lending
  16 Investments, LLC (“DLI”), Direct Lending Income Fund, L.P. (“DLIF”), Direct
  17 Lending Income Feeder Fund, Ltd. (“DLIFF”), DLI Capital, Inc., DLI Lending
  18 Agent, LLC, DLI Assets Bravo LLC (“DLIAB”), and their successors, subsidiaries
  19 and affiliated entities (collectively, the “Receivership Entities”) pursuant to the
  20 Preliminary Injunction Order and Order Appointing Permanent Receiver issued
  21 April 1, 2019 (“Receiver Order”) (Doc. No. 10).
  22        By this Motion, the Receiver seeks an order for the following relief:

  23               1. For approval of the Distribution Plan proposed by the Receiver and

  24 attached as Exhibit “2” to the Declaration of Bradley D. Sharp in support of the Motion.
  25 A copy of the Receiver’s Distribution Plan is available for review at the Receiver’s
  26 Claims Agent website: https://case.stretto.com/dli/civildocket. The Distribution Plan,
  27
  28                                        2
         NOTICE OF HEARING ON MOTION OF RECEIVER FOR APPROVAL OF DISTRIBUTION PLAN;
         RISING TIDE DISTRIBUTION METHODOLOGY WITH RESPECT TO DLIF INVESTOR CLAIMS;
                       PROPOSED INTERIM DISTRIBUTION; AND NOTICE OF DISTRIBUTION PLAN
Case 2:19-cv-02188-DSF-MRW Document 322 Filed 11/20/20 Page 3 of 6 Page ID #:9401




   1 once approved by the Court, will dictate the process by which assets of the Receivership
   2 Entities will be distributed.
   3                2. The Distribution Plan divides the classes of claimants into the following
   4 general categories and provides for the following priority treatment:
   5          Class 1: Administrative Professional Fees and Claims 1 – to be paid in full up to
   6 the Allowed Amount of the Claims;
   7          Class 2: Priority Claims – to be paid in full up to the Allowed Amount of the
   8 Claims;
   9          Class 3: DLIFF’s Allowed Claim pursuant to DLIFF Claims Stipulation - To
  10 share the funds remaining after payment of Classes 1 and 2, to be split on a pro rata
  11 basis with Class 4 DLIF Investor Claims pursuant to the DLIFF Claims Stipulation;
  12          Class 4: DLIF Administrative Claims (4A) and DLIF Investor Claims (4B) – To
  13 share the funds remaining after payment of Classes 1 and 2, to be split on a pro rata
  14 basis with Class 3 DLIFF Claim pursuant to the Claims Stipulation. Class 4A will be
  15 paid up to the full amount of such Allowed DLIF Administrative Claims from
  16 distributions made in respect of the DLIF Claim under the Claims Stipulation prior to
  17 payment to Class 4B. Class 4B shall receive distribution of the remaining funds in Class
  18 4 and distribution to Class 4B Investors shall be made pursuant to the Rising Tide
  19 methodology;
  20          Class 5: Allowed General Unsecured Creditors – to receive distribution only
  21 upon payment in full of Classes 1, 2, 3 and 4, and to be paid pro rata with Classes 6 and
  22 7;
  23          Class 6: Allowed Indemnity Claims – to receive distribution only upon payment
  24 in full of Classes 1, 2, 3, and 4, and to be paid pro rata with Classes 5 and 7;
  25
  26
       1
  27    Capitalized terms not defined herein have the same meanings assigned to them in
       the proposed Distribution Plan.
  28                                          3
           NOTICE OF HEARING ON MOTION OF RECEIVER FOR APPROVAL OF DISTRIBUTION PLAN;
           RISING TIDE DISTRIBUTION METHODOLOGY WITH RESPECT TO DLIF INVESTOR CLAIMS;
                         PROPOSED INTERIM DISTRIBUTION; AND NOTICE OF DISTRIBUTION PLAN
Case 2:19-cv-02188-DSF-MRW Document 322 Filed 11/20/20 Page 4 of 6 Page ID #:9402




   1         Class 7: Allowed Counter-Party Claims – to receive distribution only upon
   2 payment in full of Classes 1, 2, 3, and 4, and to be paid pro rata with Classes 5 and 6.
   3               3. For approval of distribution to DLIF Investors in Class 4B based
   4 upon an equitable pro rata methodology called Rising Tide, that is, distributions will be
   5 made in an attempt to equalize the percentage of invested funds that are returned to each
   6 DLIF Investor without regard for whether those funds were returned by the perpetrators
   7 of the fraud pre-Receivership or paid under the Distribution Plan. This method provides
   8 for distributions to those investors who have yet to recover as much as all other
   9 investors. For further details, please consult the Distribution Plan.
  10               4. For approval of the proposed interim distribution of $150 million
  11 pursuant to the terms of the Distribution Plan.
  12               5. For an order approving the form of notice on the Motion provided to
  13 interested parties, creditors, and investors, who are potential creditors of the estate, by
  14 the Receiver (a) serving the Motion and related moving papers on all parties to the
  15 action; (b) serving by mail a notice of hearing on the Motion to all known creditors
  16 pursuant to Local Civil Rule 66-7; (c) posting a copy of the Motion on the Receiver’s
  17 website for the case at https://cases.stretto.com/dli; and (d) causing Bankruptcy
  18 Management Solutions dba Stretto to provide by email a copy of the notice of hearing
  19 on the Motion to all known investors through its email service regularly used to provide
  20 notices and documents to investors pursuant to the applicable governing documents for
  21 DLIF and DLIFF, as sufficient notice and opportunity for hearing on the Motion under
  22 the circumstances.
  23         The Motion is made following the Receiver’s communications with counsel
  24 for the Securities and Exchange Commission under Local Rule 7-3, and the Receiver
  25 is informed that the SEC generally does not oppose the relief sought. A judgment of
  26 liability has been entered against the sole defendant DLI, which is under the
  27 supervision and control of the Receiver, making a conference with that entity
  28                                         4
         NOTICE OF HEARING ON MOTION OF RECEIVER FOR APPROVAL OF DISTRIBUTION PLAN;
         RISING TIDE DISTRIBUTION METHODOLOGY WITH RESPECT TO DLIF INVESTOR CLAIMS;
                       PROPOSED INTERIM DISTRIBUTION; AND NOTICE OF DISTRIBUTION PLAN
Case 2:19-cv-02188-DSF-MRW Document 322 Filed 11/20/20 Page 5 of 6 Page ID #:9403




   1 unnecessary. Defendant DLI, the only other party to the action, has consented to
   2 entry of a bifurcated judgment as to liability but not damages, and given the
   3 Receiver’s appointment over the defendant, defendant DLI has no practical interest
   4 in the relief sought distinct from the Receiver. The Receiver has also communicated
   5 with Chris Johnson, one of the Joint Official Liquidators over the Off Shore Feeder
   6 Fund, and the Joint Official Liquidators do not oppose the relief sought. There are
   7 numerous interested parties served with the Motion, making a pre-filing conference
   8 with the other interested parties impracticable.
   9         This Motion is based upon this Notice of Hearing, the Memorandum of Points
  10 and Authorities, the Declaration of Bradley D. Sharp filed concurrently, the Notice of
  11 Motion and Motion, the pleadings, records, and file of the Court in this action of
  12 which the Receiver requests the Court take judicial notice pursuant to Rule 201 of
  13 the Federal Rules of Civil Procedure, and upon such further oral argument, testimony
  14 and evidence as may be received at the hearing on this matter.
  15         PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 7-9, any
  16 party who opposes the Motion must, not later than 21 days before the date of the
  17 hearing on the motion, serve upon all other parties and file with the Clerk either (a)
  18 the evidence upon which the opposing party will rely in opposition to the motion and
  19 a brief but complete memorandum which shall contain a statement of all the reasons
  20 in opposition thereto and the points and authorities upon which the opposing party
  21 will rely, or (b) a written statement that that party will not oppose the motion.
  22 Evidence presented in all opposing papers shall comply with the requirements of
  23 L.R. 7-6, 7-7 and 7-8.
  24
  25
  26
  27
  28                                          5
         NOTICE OF HEARING ON MOTION OF RECEIVER FOR APPROVAL OF DISTRIBUTION PLAN;
         RISING TIDE DISTRIBUTION METHODOLOGY WITH RESPECT TO DLIF INVESTOR CLAIMS;
                       PROPOSED INTERIM DISTRIBUTION; AND NOTICE OF DISTRIBUTION PLAN
Case 2:19-cv-02188-DSF-MRW Document 322 Filed 11/20/20 Page 6 of 6 Page ID #:9404




   1 DATED: November 20, 2020          DIAMOND McCARTHY LLP
   2                                   By: /s/ Kathy Bazoian Phelps
                                           Kathy Bazoian Phelps
   3                                       Counsel for Bradley D. Sharp,
   4                                       Permanent Receiver
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                    6
        NOTICE OF HEARING ON MOTION OF RECEIVER FOR APPROVAL OF DISTRIBUTION PLAN;
        RISING TIDE DISTRIBUTION METHODOLOGY WITH RESPECT TO DLIF INVESTOR CLAIMS;
                      PROPOSED INTERIM DISTRIBUTION; AND NOTICE OF DISTRIBUTION PLAN
